DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 07/14/2022 has been entered and fully considered. Claims 13 and 15-24 are pending, of which claims 13 and 24 are currently amended. Claims 1-12 and 14 are cancelled. No new matter has been added.
In view of the amendment, the previous rejections are withdrawn, however claims 13, 15-17, 19-21 and 24 are now rejected on new grounds under 35 USC 102 and claims 18 and 22 and 23 are now rejected on new grounds under 35 USC 103. This action is final.

Claim Interpretation
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, recitations that the claimed device is “programmed” to perform certain functions are interpreted as structural limitations, and recitations that the claimed device is “configured” to perform certain functions are interpreted as intended use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-17, 19-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-154385 A (Tejima).

    PNG
    media_image1.png
    386
    600
    media_image1.png
    Greyscale

Regarding claims 13 and 24, Tejima discloses a fuel cell system comprising a fuel supply arrangement and a fuel cell 1 configured to generate electrical energy [0014], wherein the fuel supply arrangement comprises a fuel provision port connected to a fuel storage reservoir (hydrogen tank 5) that stores fuel, a fuel supply port configured to connect to the fuel cell 1 that generates electrical energy, a fuel supply duct (hydrogen supply channel 2) that supplies fuel from the fuel storage reservoir 5 to the fuel cell 1, wherein said fuel supply duct 2 is arranged between the fuel provision port and the fuel supply port [0015], a fuel circulation duct (hydrogen circulation channel 3) connected to the fuel supply duct 2 that returns unconsumed fuel (discharged hydrogen off-gas) from the fuel cell 1 to the fuel supply duct 2 [0018], [0023], a passive jet nozzle (ejector 4) disposed in the fuel supply duct 2 and configured to suck unconsumed fuel from the fuel circulation duct 3 making use of negative flow pressure, and mix the unconsumed fuel into the fuel supply duct 2 to supply to the fuel cell 1 [0023], a bypass duct (bypass flow path 6) connected to the fuel supply duct 2 in parallel to the passive jet nozzle 4 that bypasses the passive jet nozzle 4 in the fuel supply duct 2 [0017], a pressure monitoring device (second hydrogen pressure sensor 16) disposed in the fuel supply duct 2 between the fuel provision port and the passive jet nozzle 4 [0021], wherein the pressure monitoring device 16 is programmed to monitor a pressure P0 in the fuel supply duct 2 [0021] and programmed to output at least one output signal when the pressure P0 drops below a specific pressure value Ps which indicates that the pressure is below the specific pressure value Ps [0055], an activation device (controller 30) connected to the pressure monitoring device 16 [0024] which is programmed to activate the bypass duct 6 (controls the flow rate control valve 7 of the bypass passage 6 to open) in response to the at least one output signal of the pressure monitoring device 16 which indicates that the pressure P0 is below the specific pressure value Ps (if the hydrogen supply pressure P0 does not increase) to bypass the passive jet nozzle 4 to supply fuel to the fuel cell 1 [0065], and a fuel pump (hydrogen pump 14) connected to the fuel circulation duct 3 and connected in parallel to the passive jet nozzle 4 between the fuel circulation duct 3 and the fuel supply port to suck unconsumed fuel from the fuel circulation duct 3 and to mix the unconsumed fuel into the fuel supply duct 2 to supply to the fuel cell 1 [0020], wherein the fuel pump 14 is further connected to the pressure monitoring device 16 (in order to control the flow rate of hydrogen supplied to the fuel cell 1, the controller 30 controls the hydrogen pump 14, based on the detection signal of the hydrogen pressure sensor 16) [0024] and operates in a pumping mode programmed to activate a pumping operation (from the stop state of the fuel cell 1 the hydrogen pump 14 starts driving) in response to the at least one output signal of the pressure monitoring device 16 which indicates that the pressure P0 is below the specific pressure value Ps (the hydrogen supply pressure P0 does not increase) [0062], [0065].
Regarding claim 15, Tejima further discloses that the fuel pump 14 is capable of being switched to an inactive state when the pressure monitoring device 16 indicates that the pressure P0 has not dropped below the specific pressure value Ps (stopping the hydrogen pump 14 when the hydrogen off-gas circulation flow rate can be secured by the ejector 4) [0051].
Regarding claims 16 and 17, Tejima further discloses a check device comprising a check valve 9 disposed in the fuel circulation duct 3 upstream of a suction side of the passive jet nozzle 4 and configured to prevent backflow of fuel across the passive jet nozzle 4 into the fuel circulation duct 3 when the fuel pump 14 is in pumping mode [0018].
Regarding claim 19, Tejima further discloses a valve (flow rate control valve 7) disposed in the bypass duct 6 [0017] and, in a first switching position (opening degree zero), prevents a flow of fuel in the bypass duct 6 [0062] and, in a second switching position (flow rate control valve 7 is opened), permits the flow of fuel in the bypass duct 6, wherein the valve is configured to switch from the first switching position to the second switching position in response to the at least one output signal of the pressure monitoring device which indicates that the pressure is below the specific pressure value Ps (if the hydrogen supply pressure P0 does not increase) [0065].
Regarding claims 20 and 21, Tejima further discloses that the pressure monitoring device comprises a pressure switch or a pressure transmitter (second hydrogen pressure sensor 16), and wherein the pressure switch or the pressure transmitter is configured to monitor the pressure P0 in the fuel supply duct 2 [0021] and to trigger the at least one output signal (the controller 30 inputs detection signals from the second hydrogen pressure sensor 16) [0024] which indicates that the pressure P0 is below the specific pressure value Ps (if the hydrogen supply pressure P0 does not increase) [0055], [0065]. The specific pressure value Ps would be fully capable of being set within a range between 8 and 9 bar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-154385 A (Tejima), as applied to claim 13, 15-17, 19-21 and 24 above, in view of US 2013/0171531 A1 (Ikezoe).

    PNG
    media_image2.png
    245
    400
    media_image2.png
    Greyscale

Regarding claim 18, Tejima discloses the fuel supply arrangement of claim 13, as shown above, but does not teach a directional control valve disposed in the fuel supply duct upstream of the passive jet nozzle. Ikezoe however teaches a three-way valve 27 (directional control valve) connected to the output side of a control unit C and provided at the upstream side of an ejector 22 (passive jet nozzle) disposed in the feed pipe 20 (fuel supply duct) and at the location between the three-way valve 27 and downstream side of feed pipe 20a is provided a bypass pipe 27a (bypass duct) as a detour path, wherein the control unit C has the function of feeding the hydrogen-containing gas toward unit cell 11 via three-way valve 27 through either the ejector 22 or the bypass passage 27a [0101], [0103]-[0106]. See Fig. 6A. Therefore it would have been obvious to one of ordinary skill in the art to include, in the fuel supply arrangement of Tejima, a directional control valve disposed in the fuel supply duct upstream of the passive jet nozzle, and, in a first switching position, permits a flow of fuel from the fuel storage reservoir into the passive jet nozzle and, in a second switching position, permits the flow of fuel from the fuel storage reservoir into the bypass duct, as in Ikezoe, because it is known to be suitable for the same purpose of controlling flow through a bypass duct. When the directional control valve is connected to the controller, as taught by Ikezoe, and the controller is connected to the pressure monitoring device, as taught by Tejima, the structure would be fully capable of performing all of the claimed functionality.
Regarding claims 22 and 23, Tejima discloses the fuel supply arrangement of claim 13, as shown above, but does not teach a pressure reducer. Ikezoe however teaches providing a pressure regulating valve or modulator 21 somewhere at the intermediate portion of a feed pipe 20a between a fuel tank 20 and an ejector 22, that has a function to regulate or modulate the pressure of hydrogen gas from the fuel tank 20 steplessly or continuously such that the pressure of hydrogen gas fed to the anode may be varied to increase or decrease with ease [0027], [0028], [0031]. See Fig. 6A. Therefore it would have been obvious to one of ordinary skill in the art to arrange the pressure monitoring device of Tejima upstream of a proportional pressure reducer, which would be fully capable of setting a pre-pressure at the fuel supply port in accordance with a target setting, as in Ikezoe, because it would allow the pressure of the hydrogen gas fed to the anode to be varied to increase or decrease with ease.

Response to Arguments
Applicant’s arguments filed 06/30/2022 and 07/14/2022 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727